COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Stella D. Salmeron v. Dell, Inc.

Appellate case number:      01-19-00922-CV

Trial court case number:    1138976

Trial court:                County Civil Court at Law No. 1 of Harris County

       Appellant, Stella D. Salmeron, has filed a notice of appeal of the trial court’s
judgment signed on October 16, 2019. Appellant filed a statement of inability to afford
payment of court costs or an appeal bond in the trial court on August 2, 2019. The appellate
record does not indicate that the trial court overruled appellant’s claim of indigence. See
TEX. R. APP. P. 20.1(b)(1). Appellant may therefore proceed on appeal without payment of
costs.

       We order the Clerk of this Court to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See
TEX. R. APP. P. 20.1(b)(1).

        The clerk’s record has been filed in this Court with the notation that appellant is
indigent. We order the trial court clerk to provide a complete copy of the reporter’s record,
if any, to appellant without charge. See TEX. R. CIV. P. 145.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 30, 2020